Case: 18-11060   Date Filed: 02/11/2020   Page: 1 of 33


                                                                     [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11060
                       ________________________

                   D.C. Docket No. 1:15-cv-00607-ELR




ZIAHONNA TEAGAN,

                                                         Plaintiff-Appellant,

                                 versus

THE CITY OF MCDONOUGH, GEORGIA,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 11, 2020)

Before JORDAN, TJOFLAT and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-11060   Date Filed: 02/11/2020   Page: 2 of 33


      Ziahonna Teagan sued the City of McDonough, Georgia, for claims related to

her misdemeanor proceedings in municipal court for failure to maintain automobile

liability insurance as required by Georgia law. She asserted federal claims under 42

U.S.C. § 1983 for violations of her Fourth, Sixth, and Fourteenth Amendment rights,

and a state-law claim under Georgia law for false imprisonment. The district court

granted summary judgment in favor of the City, ruling that the actions of the

municipal court could not be attributed to the City so as to impose § 1983 municipal

liability under Monell v. Department of Social Services, 436 U.S. 658 (1978), and

its progeny.

      We affirm the district court’s grant of summary judgment on Ms. Teagan’s

§ 1983 claims. The McDonough municipal court was exercising its judicial power

under Georgia law to adjudicate a state-law offense—and not a violation of a city or

county ordinance—and therefore was not acting on behalf of the City when it took

the actions that Ms. Teagan complains of.

      But we do not affirm the final judgment in favor of the City. The district court

did not address Ms. Teagan’s separate state-law claim for false imprisonment, so we

remand for further proceedings on that claim.

                                          I

      This case is primarily about federal law, specifically the principles for

imposing municipal liability under § 1983 pursuant to Monell.       Yet, as we have


                                          2
              Case: 18-11060     Date Filed: 02/11/2020   Page: 3 of 33


explained a number of times, whether an individual or entity acts on behalf of a

municipality or the state generally turns on an analysis of state law. See, e.g., Owens

v. Fulton Cty., 877 F.2d 947, 950 (11th Cir. 1989). So before we get to the facts, we

set out a bit of background on municipal courts in Georgia to provide context for

Ms. Teagan’s claims.

      Municipal courts in Georgia are generally creatures of local government. See

Ga. Code Ann. § 36-32-1(a).        But municipal courts also have jurisdiction to

adjudicate state-law misdemeanor traffic offenses pursuant to Georgia Code § 40-

13-21(a)-(b) if the defendant waives his or her right to a jury trial. See Kolker v.

State, 391 S.E.2d 391, 393–94 (Ga. 1990) (holding that Article VI, § 1, ¶ 1 of the

Georgia Constitution “authorizes the General Assembly to vest municipal courts

with jurisdiction over state misdemeanor offenses”). As the Georgia Supreme Court

has explained: “The [Georgia] General Assembly’s exercise of its constitutional

authority to enact legislation vesting municipal courts with jurisdiction over various

state misdemeanor offenses . . . imbues the municipal court with limited state judicial

power when it tries a defendant for violation of the state misdemeanors the General

Assembly has placed within its jurisdiction.” Nguyen v. State, 651 S.E.2d 681, 684

(Ga. 2007), overruled on other grounds by Brown v. Crawford, 715 S.E.2d 132 (Ga.

2011).




                                          3
              Case: 18-11060     Date Filed: 02/11/2020   Page: 4 of 33


      In Georgia, the failure to maintain automobile liability insurance constitutes a

state-law misdemeanor. That offense is punishable by a fine of between $200 and

$1,000 and/or a term of imprisonment of up to 12 months. See Ga. Code Ann. § 40-

6-10(a)(4).

                                          A

      On November 7, 2013, an officer cited Ms. Teagan for failure to maintain

automobile liability insurance, which as noted is a misdemeanor under Georgia law.

Approximately six weeks later, she appeared before a judge in the McDonough

municipal court for arraignment.

      Ms. Teagan was one of several defendants present in the courtroom for

arraignment that day. The judge collectively read to the entire group a statement

advising them of their constitutional rights, including the right to a jury trial, the

right to counsel, and the right to request court-appointed counsel. The judge further

advised that anyone who did not understand could request clarification. He did not,

however, conduct an individual colloquy with Ms. Teagan regarding her rights. Nor

did she waive those rights, orally or in writing, at the arraignment.

      When her case was called, Ms. Teagan pleaded not guilty and orally advised

the judge that she wanted a bench trial. She also requested a continuance of her trial,

informing the court clerk that the continuance would allow her sufficient time to

obtain an attorney.


                                          4
               Case: 18-11060      Date Filed: 02/11/2020   Page: 5 of 33


         On March 19, 2014, Ms. Teagan appeared at her bench trial before Donald

Patten, the Chief Judge of the McDonough municipal court. She was not represented

by counsel. Just before the trial commenced, the bailiff instructed her to initial and

sign a form titled “Jury Trial Waiver.” This form purported to waive her right to a

jury trial as well as her right to counsel. Chief Judge Patten also signed the form,

attesting that Ms. Teagan had knowingly and willingly waived her right to a jury

trial.    But he conducted no additional inquiry of Ms. Teagan regarding her

understanding of the form or the voluntariness of her waivers.

         Proceeding pro se, Ms. Teagan cross-examined the officer who issued the

citation and who had testified for the state. She also testified on her own behalf,

conceding that she had been driving without insurance. Chief Judge Patten found

her guilty of driving without insurance and imposed a fine of $745, as well as a $50

penalty for being late to court.

         Ms. Teagan informed Chief Judge Patten that she was unable to pay the fine

that day, but that she would be able to do so by the following Friday—March 28,

2014. Chief Judge Patten then sentenced her to 60 days in jail, suspended on the

condition that she pay the $795 fine by March 28.

                                            B

         On March 24, Ms. Teagan—again proceeding pro se—filed a “Motion for

Stay Pending Appeal” with the municipal court, requesting the court to “grant a Stay


                                            5
             Case: 18-11060     Date Filed: 02/11/2020    Page: 6 of 33


of [the] Court’s Order dated March 14, 2014 pending appellate review[.]” Chief

Judge Patten reviewed the filing and determined that it was not in the proper form

to serve as a valid motion for appeal, but took no action beyond instructing the

deputy clerk to place it in Ms. Teagan’s court file. No one at the municipal court

notified Ms. Teagan that her motion had effectively been denied.

      When Ms. Teagan was unable to pay the $795 fine by March 28, the municipal

court clerk prepared an application for an arrest warrant. Chief Judge Patten then

executed and issued the warrant at the same time, imposing an additional $100

“contempt charge.”

      Pursuant to the warrant, a deputy from the Henry County Sheriff’s Office

arrested Ms. Teagan at her home on May 18, 2014, in front of her family and

neighbors.   She was taken directly to the Henry County Jail, where she was

photographed, fingerprinted, and issued a jail uniform.

      Under Georgia law, Ms. Teagan should have been taken before a municipal

court judge “within 72 hours” of her arrest. See Ga. Code Ann. § 17-4-26; Ga. Unif.

Mun. Ct. R. 20.1 (Dec. 2011); Tidwell v. Paxton, 651 S.E.2d 714, 715 (Ga. 2007).

Yet she stayed in jail for 10 days—housed in a two-person cell with other inmates,




                                         6
                Case: 18-11060        Date Filed: 02/11/2020        Page: 7 of 33


including some awaiting trial on felony charges—until she was again brought before

Chief Judge Patten on May 28, 2014.1

       At her appearance on May 28, Chief Judge Patten explained to Ms. Teagan—

who was again without counsel—that she had been incarcerated for her failure to

pay her fine by the agreed-upon March 28 deadline, and that she was therefore

subject to the previously suspended 60-day jail sentence. Chief Judge Patten did not

inquire into why Ms. Teagan had failed to pay the fine or whether she had the ability

to pay it. At the conclusion of the appearance, Chief Judge Patten ordered Ms.

Teagan to be returned to the Henry County Jail to serve the remainder of her 60-day

sentence.2

       The following day, Ms. Teagan’s brother wrote a check to the Henry County

Sheriff for $895 to pay for Ms. Teagan’s initial fine and the $100 “contempt charge.”

To be able to satisfy the fine, her brother drew from the government benefits of Ms.

Teagan’s daughter, his own government benefits, and their rent money. The Sheriff

transferred the money to the City, and Ms. Teagan was released on May 30, 2014.

1
  The purpose of Ms. Teagan’s May 28 appearance before Chief Judge Patten is unclear. At his
deposition, Chief Judge Patten testified that he could not remember why Ms. Teagan was brought
before the municipal court at that time. The appearance was well after the 72-hour time frame
required by Georgia law, and Chief Judge Patten explained that it was not his normal procedure to
order someone into court from the jail, unless it was specifically requested or warranted under
other special circumstances.
2
  Ms. Teagan explained at her deposition that, at the time of the trial, she had intended to secure a
loan to pay the fine by the March 28 deadline. She had stopped working in February, however,
and learned only after the trial that she would be unable to secure a loan without proof of
employment. She therefore filed a motion to stay pending appeal.

                                                 7
              Case: 18-11060    Date Filed: 02/11/2020    Page: 8 of 33


                                          C

      In early 2015, Ms. Teagan sued the City of McDonough in federal court. In

her operative complaint, she asserted federal claims under § 1983 for violations of

her Fourth, Sixth, and Fourteenth Amendment rights, and a state-law claim for false

imprisonment. Specifically, she alleged that the McDonough municipal court (1)

violated her Due Process and Equal Protection rights by imprisoning her without

determining the willfulness of her failure to pay or her ability to pay; (2) ran afoul

of the Sixth Amendment by failing to secure a proper, individual waiver of counsel

from her and by failing to appoint counsel; (3) violated the Fourth Amendment by

executing and issuing an invalid arrest warrant unsupported by probable cause; (4)

failed to conduct a preliminary revocation hearing to determine whether she had

failed to comply with a condition of her suspended sentence; (5) failed to bring her

before a judicial officer within 72 hours of her arrest and incarceration, as required

by Georgia law; and (6) falsely imprisoned her in violation of Georgia Code § 51-7-

20.

      Both parties moved for summary judgment, which the district court granted

in favor of the City. The district court ruled that all of the actions alleged in Ms.

Teagan’s complaint were taken by the McDonough municipal court pursuant to its

authority to act with “limited state judicial power” to enforce state misdemeanor

laws under Georgia Code § 36-32-1(a) (granting municipal courts “jurisdiction over


                                          8
               Case: 18-11060    Date Filed: 02/11/2020   Page: 9 of 33


the violation of municipal ordinances and over such other matters as are by general

law made subject to the jurisdiction of municipal courts”). The district court relied

on the Georgia Supreme Court’s decision in Nguyen, 651 S.E.2d at 684, which

explained that the General Assembly, as permitted by the Georgia Constitution, has

given municipal courts “limited state judicial power” to try a defendant for the

violation of certain state misdemeanor offenses. Because the municipal court was

not acting on behalf of the City, the district court concluded that the City could not

be held liable under § 1983 pursuant to Monell and its progeny. The district court,

however, did not separately address Ms. Teagan’s state-law false imprisonment

claim.

                                          II

         Our review of the district court’s summary judgment order is plenary. See,

e.g., Jones v. Firestone Tire & Rubber Co., 977 F.2d 527, 535 (11th Cir. 1992).

Summary judgment is appropriate if the record shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter

of law. See, e.g., Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990). As

the parties have raised no disputes over the material facts, this appeal concerns only

questions of law.




                                          9
             Case: 18-11060      Date Filed: 02/11/2020    Page: 10 of 33


                                           A

      “Municipal liability under § 1983 is incurred only where ‘a deliberate choice

to follow a course of action is made from among various alternatives by the official

or officials responsible for establishing final policy with respect to the subject matter

in question.’” Owens, 877 F.2d at 949–50 (citation omitted). To prove municipal

liability under § 1983, a plaintiff “must show that the local government entity . . .

has authority and responsibility over the governmental function at issue[.]” Grech

v. Clayton Cty., 335 F.3d 1326, 1330 (11th Cir. 2003) (en banc). With respect to

Ms. Teagan’s § 1983 claims against the City, therefore, the critical and threshold

question is whether the McDonough municipal court, through Chief Judge Patten,

was acting on behalf of the City when it took the actions which form the basis for

the constitutional violations alleged by Ms. Teagan. If it was not, the City cannot be

held liable under § 1983. See McMillian v. Johnson, 88 F.3d 1573, 1578 (11th Cir.

1996) (“A threshold question . . . is whether the official is going about the local

government’s business. If the official’s actions do not fall within an area of the local

government’s business, then the official’s actions are not acts of the local

government.”), aff’d sub nom. McMillian v. Monroe Cty., 520 U.S. 781 (1997).

      Whether an official or entity acts on behalf of a municipality or the state “in a

particular area, or on a particular issue,” is—labels aside—a federal question that is

“dependent on an analysis of state law.” McMillian, 520 U.S. at 786. See also


                                           10
              Case: 18-11060    Date Filed: 02/11/2020    Page: 11 of 33


Grech, 335 F.3d at 1330. Although we have not yet addressed this question with

respect to municipal courts in Georgia, our decision in Familias Unidas v. Briscoe,

619 F.2d 391 (5th Cir. 1980), provides a critical starting point.

      In Familias Unidas, a Texas county judge in Medina County, acting pursuant

to the request of a local school district, ordered an organization of Mexican-

American students and adults to disclose its members. See id. at 396. The judge did

so pursuant to state law, specifically § 4.28 of the Texas Education Code. See id. at

396–97. The organization and one of its members then filed suit in federal court

against the former Texas governor, the county court judge, and the superintendent

and members of the board of trustees of the school district (all in their individual and

official capacities). See id. at 394–95, 397. The plaintiffs sought a declaration that

§ 4.28 was unconstitutional, an injunction against its implementation, and damages

for the members of the organization as a class. See id. at 397.

      We ultimately concluded that § 4.28 violated the First Amendment, and ruled

that the individual plaintiff was entitled to an award of nominal damages not to

exceed one dollar “based on the instant application of the unconstitutional statute

and the resultant infringement of her First Amendment right of association.” Id. at

402. We then turned to the question of “who shall be required to pay this award.”

Id. at 403.




                                          11
             Case: 18-11060     Date Filed: 02/11/2020   Page: 12 of 33


      As relevant here, we surveyed Texas law and held that the county judge’s

compliance with the school district’s request and issuance of the disclosure demand

did not “represent[ ] the official policy” of the county. Id. at 404. Recognizing that

a county judge could act in ways that might constitute county policy (e.g., the

performance of certain administrative duties), we explained that “the narrow

authority delegated to the county judge in [§] 4.28 . . . bears no relation to his

traditional role in the administration of county government or the discretionary

powers delegated to him by state statute in aid of that role.” Id. “Instead,” we

continued, “his duty in implementing [§] 4.28, much like that of a county sheriff

enforcing a state law, may more fairly be characterized as the effectuation of the

policy of the State of Texas embodied in that statute, for which the citizens of a

particular county should not bear singular responsibility. Accordingly, under the

standards set forth in Monell we hold that Medina County is not susceptible to

liability under [§] 1983 for [the county judge’s] issuance of the disclosure demands.”

Id.

                                          B

      “The practical test articulated in Familias Unidas . . . is whether the

decisionmaker, by virtue of his official conduct, serves as the ‘final authority or

ultimate repository of county power.’” Owens, 877 F.2d at 950 (quoting Familias

Unidas, 619 F.3d at 404). The narrow question here is whether under Georgia law


                                         12
               Case: 18-11060        Date Filed: 02/11/2020        Page: 13 of 33


the McDonough municipal court, through Chief Judge Patten, acted on behalf of the

state or the City when adjudicating Ms. Teagan’s state-law misdemeanor offense.

As we explain, we conclude that Chief Judge Patten acted on behalf of the state

because he was exercising his authority under state law to preside over a state

misdemeanor offense. 3

        Familias Unidas generally teaches that a county or municipal court judge acts

on behalf of the state, and not on behalf of the municipality, when he engages in

judicial acts for the purpose of applying or enforcing a state law. See Lucas v.

O’Loughlin, 831 F.2d 232, 235 (11th Cir. 1987) (“The Court [in Familias Unidas]

found that the action of the state judge upon which the plaintiff sought to bind the

county was an act of the judge mandated by a state statute, rather than one of the

functions normal to the operation of a county judge. The plaintiff, therefore, lost on

his contention that the county should be liable.”). Familias Unidas was, of course,




3
  Because this case does not present the question, we leave for another day whether a municipal
court judge acts on behalf of a municipality when he or she exercises judicial authority with respect
to local ordinances enacted by the municipality. Compare Walker v. City of Calhoun, 901 F.3d
1245, 1256 (11th Cir. 2018) (concluding, at the preliminary injunction stage, that a Georgia
municipal court acted on behalf of the city in setting bail policy, and therefore was not immune
from § 1983 liability in an indigent arrestee’s class action lawsuit challenging the court’s standing
bail order); ODonnell v. Harris Cty., 892 F.3d 147, 155–56 (5th Cir. 2018) (holding that a county
judge was a policymaker for the county in establishing an “unwritten, countywide process for
setting bail that violated both state law and the Constitution”); Anela v. City of Wildwood, 790 F.2d
1063, 1066–67 (3d Cir. 1986) (holding that a municipal court judge’s “cash bail schedule,” which
failed to comply with a state supreme court rule, constituted a municipal practice for which the
city could be held liable under Monell).

                                                 13
               Case: 18-11060       Date Filed: 02/11/2020      Page: 14 of 33


based on an examination of Texas law, so it is not controlling. But an analysis of

Georgia law leads to the same result as in Familias Unidas. 4

       Ms. Teagan correctly points out that municipal courts in Georgia are generally

creatures of local government—Georgia law, after all, gives municipalities the

power to create municipal courts, appoint judges to those courts, and fix their

compensation. See, e.g., Ga. Code Ann. §§ 36-32-1(a) & 36-32-2(a). And the judges

of the McDonough municipal court may be removed from office by the mayor and

city council. See McDonough City Charter, Art. IV, § 4-11(d). But the question

here is not whether municipal courts in Georgia should be generally viewed as state

or municipal actors. It is, instead, is a more narrow one: whether municipal courts

in Georgia act on behalf of the state or on behalf of the municipality when they

adjudicate misdemeanor offenses under state law. See McMillian, 520 U.S. at 785–

86 (“Thus, we are not seeking to make a characterization of Alabama sheriffs that

will hold true for every type of official action they engage in. We simply ask whether

Sheriff Tate represents the State or the county when he acts in a law enforcement

capacity.”).




4
 We note—without passing on or endorsing their rationales—that a number of circuits have come
to the same conclusion with respect to municipal or local courts adjudicating state-law offenses.
See, e.g., Eggar v. City of Livingston, 40 F.3d 312, 314–15 (9th Cir. 1994) (Montana); Johnson v.
Moore, 958 F.2d 92, 93–94 (5th Cir. 1992) (Mississippi).
                                               14
             Case: 18-11060     Date Filed: 02/11/2020    Page: 15 of 33


      Although the Georgia Supreme Court has sometimes characterized municipal

courts as municipal bodies “discharging strictly municipal functions,” Ward v. City

of Cairo, 583 S.E. 2d 821, 823 (Ga. 2003), such a definitive across-the-board

classification is not accurate. As noted earlier, municipal courts in Georgia have

jurisdiction to adjudicate state-law misdemeanor traffic offenses pursuant to Georgia

Code § 40-13-21(a)-(b). See Kolker, 391 S.E.2d at 393 (holding that Article VI, § 1,

¶ 1 of the Georgia Constitution “authorizes the General Assembly to vest municipal

courts with jurisdiction over state misdemeanor offenses”). See also Ga. Code Ann.

§ 36-32-3 (“All judges of all municipal courts in this state shall have and are given

the same powers and authorities as magistrates in the matter of and pertaining to

criminal cases of whatever nature in the several courts of this state.”). The Georgia

Supreme Court has explained that the “General Assembly’s exercise of its

constitutional authority to enact legislation vesting municipal courts with

jurisdiction over various state misdemeanor offenses . . . imbues the municipal court

with limited state judicial power when it tries a defendant for violations of the state

misdemeanors the General Assembly has placed within its jurisdiction.” Nguyen,

651 S.E.2d at 684 (emphasis added).

      Ms. Teagan was charged with driving without insurance, which constitutes a

state-law misdemeanor offense. See Ga. Code Ann. § 40-6-10(a). Under Georgia

law and the rationale of Familias Unidas, Chief Judge Patten was acting on behalf


                                          15
             Case: 18-11060     Date Filed: 02/11/2020   Page: 16 of 33


of the state when he presided over her case, found her guilty, sentenced her, signed

a warrant for her arrest, issued a $100 “contempt charge” for her failure to pay the

fine, and ordered her to serve the 60-day sentence that had been suspended. See

Familias Unidas, 619 F.2d at 404. And because a conviction in a Georgia municipal

court for a state-law misdemeanor traffic offense is appealable to the superior court,

see Ga. Code Ann. § 40-13-28, we cannot say that under Georgia law the City had

“control over” Chief Judge Patten or the McDonough municipal court with respect

to the adjudication of Ms. Teagan’s state-law misdemeanor traffic offense. See

McMillian, 520 U.S. at 785 (“Our cases on the liability of local governments under

§ 1983 instruct us to ask whether governmental officials are final policymakers for

the local government in a particular area, or a particular issue.”); Grech, 335 F.3d

at 1332 (“[T]he appropriate § 1983 inquiry under federal law is whether . . . Clayton

County, under Georgia law, has control over the Sheriff in his law enforcement

function, particularly for the entry and validation of warrants . . . and the training

and supervision of his employees in that regard.”). We therefore affirm the district

court’s grant of summary judgment to the City on Ms. Teagan’s § 1983 claims.

                                          C

      In his concurrence, Judge Tjoflat concludes that Ms. Teagan’s § 1983 claims

are barred by Heck v. Humphrey, 512 U.S. 477 (1994). Having already affirmed the




                                         16
             Case: 18-11060      Date Filed: 02/11/2020    Page: 17 of 33


grant of summary judgment in favor of the City on the § 1983 claims, we need not

address the applicability of Heck.

      First, the Supreme Court’s own language suggests that Heck deprives the

plaintiff of a cause of action—not that it deprives a court of jurisdiction. See id. at

489 (“We do not engraft an exhaustion requirement upon § 1983, but rather deny the

existence of a cause of action. . . . Just as a cause of action for malicious prosecution

does not accrue until the criminal proceedings have terminated in the plaintiff’s favor

. . . so also a § 1983 cause of action for damages attributable to an unconstitutional

conviction or sentence does not accrue until the conviction or sentence has been

invalidated.”). As a result, some of our sister circuits have concluded that Heck is

an affirmative defense and not a jurisdictional rule. See, e.g., Carr v. O’Leary, 167

F.3d 1124, 1126 (7th Cir. 1999) (“The failure to plead the Heck defense in a timely

fashion was a waiver[.]”); Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d

1048, 1056 (9th Cir. 2016) (“[C]ompliance with Heck most closely resembles the

mandatory administrative exhaustion of PLRA claims, which constitutes an

affirmative defense and not a pleading requirement.”). We have not definitively

answered that question. See Dixon v. Hodges, 887 F.3d 1235, 1237–40 (11th Cir.

2018) (describing Heck in dicta as “strip[ping] a district court of jurisdiction,” but

reversing the district court’s dismissal based on Heck without directly addressing

whether Heck is jurisdictional); Topa v. Melendez, 739 F. App’x 516, 518 & n.1


                                           17
             Case: 18-11060     Date Filed: 02/11/2020   Page: 18 of 33


(11th Cir. 2018) (noting that “other circuits have treated Heck as an affirmative

defense subject to waiver”).

      Second, there is an open question as to whether Heck applies to situations

where, as here, a § 1983 plaintiff may no longer seek habeas relief because she is no

longer in custody.    See Muhammad v. Close, 540 U.S. 749, 752 n.2 (2004)

(“Members of the Court have expressed the view that unavailability of habeas for

other reasons may also dispense with the Heck requirement. . . . This case is no

occasion to settle the issue.”). It is unclear whether Heck would apply here, as the

length of imprisonment was so short “that a petition for habeas relief could not have

been filed and granted while [Ms. Teagan] was unlawfully in custody.” Morrow v.

Fed. Bureau of Prisons, 610 F.3d 1271, 1272 (11th Cir. 2010). See also id. at 1273

(Anderson, J., concurring) (“[S]everal circuits have recognized an exception from

the Heck favorable termination requirement for plaintiffs no longer in custody that

were precluded from obtaining habeas relief.”).

                                         III

      That leaves Ms. Teagan’s false imprisonment claim under Georgia Code § 51-

7-20. We conclude that the district court erred in not separately addressing that

claim, and remand for further proceedings. See, e.g., Stillman v. Travelers Ins. Co.,

88 F.3d 911, 914 (11th Cir. 1996) (district court erred in granting final, rather than

partial, summary judgment where other issues and defenses should have survived


                                         18
             Case: 18-11060     Date Filed: 02/11/2020   Page: 19 of 33


and the summary judgment order “did not even purport to adjudicate [a party’s]

other affirmative defenses”).

      After ruling that the City could not be liable under § 1983 for the actions of

Chief Judge Patten or the McDonough municipal court, the district court stated in a

footnote that it did not need to address the parties’ other arguments. See D.E. 96 at

9 n.2. Insofar as the district court meant to say that it did not need to consider the

City’s other arguments for rejecting Ms. Teagan’s § 1983 claims, it was correct. But

if the district court believed that its Monell municipal liability ruling necessarily

disposed of Ms. Teagan’s state-law false imprisonment claim, it was mistaken. The

Georgia tort of false imprisonment does not require the sort of municipal liability

analysis mandated under § 1983.

      False imprisonment in Georgia requires a showing of “the unlawful detention

of the person of another, for any length of time, whereby such person is deprived of

his personal liberty.” Ga. Code Ann. § 51-7-20. The “only essential elements [of

false imprisonment] are the arrest or detention and the unlawfulness thereof.” Miller

v. Grand Union Co., 552 S.E. 2d 491, 494 (Ga. Ct. App. 2001) (citations omitted).

      The City urges us to resolve the false imprisonment claim on the merits and

argues that it fails because Ms. Teagan was arrested on a “warrant which was

properly issued” by Chief Judge Patten. See Appellee’s Br. at 29 (citing Carruth v.




                                         19
             Case: 18-11060     Date Filed: 02/11/2020    Page: 20 of 33


Roberts, 375 S.E.2d 499, 501–02 (Ga. Ct. App. 1988)). We decline the City’s

invitation to address the merits for the following reason.

      Ms. Teagan contends that the City, through Chief Judge Patten, committed

the tort of false imprisonment when it arrested her on a facially invalid warrant and

without a finding that she had willfully failed to pay the fine. See Appellant’s Br. at

29–30. For example, she asserts that there is no such thing as an offense for “failure

to pay a fine” under state law or under the City’s ordinances. See id. at 29. And if

there was no such offense, she continues, there could not be any probable cause for

her arrest. See id. Because there are some Georgia cases suggesting that the

invalidity of a warrant may permit a false imprisonment claim, we think it is best for

the district court to consider that claim in the first instance. See, e.g., Franklin v.

Consol. Gov’t of Columbus, 512 S.E.2d 352, 355 (Ga. Ct. App. 1999) (rejecting false

imprisonment claim because arrest was based on a warrant and “there [wa]s no

evidence of invalid process”); Ridgeview Inst., Inc. v. Handley, 481 S.E.2d 531, 533

(Ga. Ct. App. 1997) (“An action for false imprisonment will lie where a person is

unlawfully detained under a void process, or under no process at all, and can not be

maintained where the process is valid[.]”) (citation and internal quotation marks

omitted); Stephens v. Big Apple Supermkts. of Rome, Inc., 204 S.E.2d 805, 806 (Ga.

Ct. App. 1974) (“As the district attorney’s affidavit demonstrates that the arrests

complained of were founded upon warrants, and as there is no allegation that the


                                          20
             Case: 18-11060     Date Filed: 02/11/2020   Page: 21 of 33


warrants are not valid, there was no error in granting defendants’ motion for

summary judgment on the false imprisonment averments.”).

                                         IV

      We are deeply troubled by what happened to Ms. Teagan in the McDonough

municipal court. She, like all other citizens of that City, deserved better. But given

Georgia law and the rationale of our decision in Familias Unidas, Chief Judge Patten

was acting on behalf of the state, and not on behalf of the City, when he took the

actions complained of in the course of adjudicating Ms. Teagan’s state-law

misdemeanor offense. We therefore affirm the district court’s grant of summary

judgment to the City on Ms. Teagan’s § 1983 claims.

      With respect to Ms. Teagan’s state-law false imprisonment claim, the district

court erred by not separately addressing it. As a result, we reverse the grant of

summary judgment on that claim and remand for further proceedings.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         21
              Case: 18-11060    Date Filed: 02/11/2020   Page: 22 of 33


JORDAN, Circuit Judge, concurring:

      I join the court’s opinion. The City of McDonough cannot be held liable under

42 U.S.C. § 1983 because the municipal court was not acting on its behalf when

adjudicating Ms. Teagan’s state-law misdemeanor for failing to maintain automobile

liability insurance.

      I write separately, however, to express my concern that the McDonough

municipal court acted unconstitutionally by jailing Ms. Teagan for failing to pay a

fine without determining whether her failure to pay was willful. This practice, which

does not appear to be isolated throughout municipal courts in Georgia, flouts the

venerable and long-standing principle that debtors’ prisons are unconstitutional.

                                    *******

      “There can be no equal justice where the kind of trial a man gets depends on

the amount of money he has.” Griffin v. Illinois, 351 U.S. 12, 19 (1956). Based on

this understanding, the Supreme Court held in Bearden v. Georgia, 461 U.S. 660,

672–73 (1983), that revoking an indigent defendant’s probation for failure to pay a

fine, without inquiring into the reasons for the failure to pay, violates the

“fundamental fairness required by the Fourteenth Amendment.”              The Court

explained that if “the probationer has willfully refused to pay the fine . . . when he

has the means to pay,” or “fail[ed] to make sufficient bona fide efforts to seek

employment or borrow money in order to pay the fine,” then imprisonment may be


                                         22
             Case: 18-11060     Date Filed: 02/11/2020   Page: 23 of 33


justified. See id. at 668. “But if the probationer has made all reasonable efforts to

pay the fine or restitution, and yet cannot do so through no fault of his own, it is

fundamentally unfair to revoke probation automatically without considering whether

adequate alternative methods of punishing a defendant are available.” Id. at 668–

69. “Only if alternate measures are not adequate to meet the State’s interests in

punishment and deterrence may the court imprison a probationer who has made

sufficient bona fide efforts to pay.” Id. at 672.

      Bearden was based on two earlier Supreme Court cases, Williams v. Illinois,

399 U.S. 235 (1970), and Tate v. Short, 401 U.S. 395 (1971)—both of which prohibit

jailing a criminal defendant “solely because of his indigency.” Tate, 401 U.S. at

398. See also Williams, 399 U.S. at 242. In Williams, the Court held that a defendant

could not be imprisoned for longer than the statutory maximum for his offense based

on his inability to pay a fine or court costs. See 399 U.S. at 239–41. In Tate, the

defendant was initially fined for traffic offenses, but when he was unable to pay the

fines, he was committed to a municipal prison. See 401 U.S. at 396–97. The Court

held that “the Constitution prohibits the State from imposing a fine as a sentence and

then automatically converting it into a jail term solely because the defendant is

indigent and cannot forthwith pay the fine in full.” Id. at 398.

      Many decades ago, the former Fifth Circuit likewise “accept[ed] the principle

that imprisonment solely because of indigent status is invidious discrimination and


                                          23
             Case: 18-11060     Date Filed: 02/11/2020   Page: 24 of 33


not constitutionally permissible.” Pugh v. Rainwater, 572 F.2d 1053, 1056 (5th Cir.

1978) (en banc). It has also held that imposing an alternative sentence “requiring an

indigent defendant to pay a fine forthwith or serve a specified number of days in

jail” is unconstitutional. See Frazier v. Jordan, 457 F.2d 726, 726–730 (5th Cir.

1972). We, of course, are bound by Bearden, Frazier and Rainwater. See, e.g.,

Walker v. City of Calhoun, 901 F.3d 1245, 1259 (11th Cir. 2018) (applying Bearden

and Rainwater).

      Georgia courts have also repeatedly applied Bearden. See, e.g., Massey v.

Meadows, 321 S.E.2d 703, 704 (Ga. 1984) (“[A] defendant’s probation may not be

revoked or withheld because of his failure to pay the fine without a showing of

willfulness on his part or inadequacy of alternative punishments.”); Gaither v.

Inman, 322 S.E.2d 242, 243 (Ga. 1984) (applying Bearden and Massey to a

conditionally suspended sentence); Johnson v. State, 707 S.E.2d 373, 375 (Ga. Ct.

App. 2011) (holding that the defendant’s probation could not be revoked for failing

to pay court-ordered fines and fees without the trial court first making a finding as

to willfulness, even though the defendant entered a negotiated plea, because the court

unilaterally imposed the fines).    In addition, Georgia’s own constitution bans

debtors’ prisons. See Ga. Const. art. 1, § 1, para. XXIII (“There shall be no

imprisonment for debt.”). See also Messenger v. State, 72 S.E.2d 460, 461 (Ga.

1952) (explaining that the Georgia Constitution “commands the three departments


                                         24
              Case: 18-11060    Date Filed: 02/11/2020    Page: 25 of 33


of the government . . . to refrain from imprisoning a single person for debt.”). And

long-standing Georgia precedent makes clear that municipal courts cannot use

imprisonment to coerce the payment of a fine. See Brieswick v. City of Brunswick,

51 Ga. 639, 642–43 (1874) (holding that a municipal court did not have the power

or authority to “coerce the payment of the fine imposed by imprisonment”). What

happened to Ms. Teagan is therefore impossible to defend and difficult to

understand.

                                    *******

      As set forth in the court’s opinion, Chief Judge Donald Patten of the

McDonough municipal court found Ms. Teagan guilty of driving without insurance

and imposed a $745 fine, as well as a $50 penalty for being late to court. Ms. Teagan

informed Chief Judge Patten that she was unable to pay the fine that day, but that

she would be able to do so by the following Friday, March 28, 2014. After learning

that Ms. Teagan could not pay her fine that day, Chief Judge Patten sentenced her to

60 days in jail, suspended on the condition that she pay the $795 fine by March 28.

      This is exactly what the Supreme Court prohibited in Tate: “imposing a fine

as a sentence and then automatically converting it into a jail term solely because the

defendant is indigent and cannot forthwith pay the fine in full.” 401 U.S. at 398.

As the Supreme Court explained, “[i]mprisonment in such a case is not imposed to

further any penal objective of the State. It is imposed to augment the state’s revenues


                                          25
             Case: 18-11060     Date Filed: 02/11/2020   Page: 26 of 33


but obviously does not serve that purpose; the defendant cannot pay because he is

indigent and his imprisonment, rather than aiding collection of the revenue, saddles

the State with the cost of feeding and housing him for the period of his

imprisonment.” Id. at 399. It also contravenes Georgia’s own precedent that a

municipal court cannot coerce a fine by imprisonment. See Brieswick, 51 Ga. at

642–43.

      Here, as in Tate, sentencing Ms. Teagan to jail—when Chief Judge Patten

initially was only going to impose a fine—served no legitimate penological purpose.

See 401 U.S. at 399. As suggested in Tate, it seems more likely that the suspended

jail term was imposed to coerce payment and raise City revenues, as the City profits

from the collection of fines. Ms. Teagan was convicted of failing to maintain

automobile liability insurance in violation of Georgia Code § 40-6-10. But under

Georgia law, when a municipal court tries offenses under § 40-6-10, “[a]ny fines

. . . arising from the prosecution of such cases shall be retained by the municipality

and shall be paid into the treasury of such municipality.” Ga. Code Ann. § 36-32-

7(b). Indeed, Ms. Teagan presented evidence demonstrating that since 2012, the

McDonough municipal court has generated over $7.4 million in revenue for the City

from the payment of fines, averaging over 10 percent of the City’s general-fund

revenues for that time period. Given Ms. Teagan’s experience, one wonders how

much of that sum was secured through unconstitutional means.


                                         26
             Case: 18-11060     Date Filed: 02/11/2020   Page: 27 of 33


      After Ms. Teagan did not pay the fine, she was arrested and jailed on May 18,

2014, without any hearing to determine whether her failure to pay was willful. Even

at her subsequent appearance ten days later, Chief Judge Patten made no attempt to

determine whether Ms. Teagan had the ability to pay the fine. These actions by

Chief Judge Patten directly contravened the Supreme Court’s holding in Bearden

that imprisoning a defendant for failure to pay a fine, without inquiring into the

reasons for the failure to pay or considering alternative measures, violates the

“fundamental fairness required by the Fourteenth Amendment.” 461 U.S. at 672–

73.

      Had there been a hearing, Ms. Teagan could have shown that she did not

willfully fail to pay the fine. In her unrebutted deposition testimony, Ms. Teagan

explained that she lost her job in February of 2014, but that at the time of the bench

trial on March 19, 2014, she thought that she would be able to secure a loan to pay

the fine. When she went to obtain the loan, however, she found out that she could

not secure the loan without proof of employment.

      That Ms. Teagan did not willfully fail to pay is further evidenced by the fact

that she filed a pro se “Motion for a Stay Pending Appeal” on March 24, days before

the March 28 deadline. Although Chief Judge Patten determined that the motion

was not in the proper form, he did not issue an order denying the motion. And no

one at the municipal court notified Ms. Teagan that her motion, though filed, had


                                         27
               Case: 18-11060   Date Filed: 02/11/2020   Page: 28 of 33


effectively been denied. Thus, when her fine came due on March 28, Ms. Teagan

reasonably believed that her sentence (including the payment of the fine) had been

stayed pending appellate review.

      Adding further insult to injury, not only was Ms. Teagan jailed without a

hearing, but Chief Judge Patton added an additional $100 “contempt charge” to her

fine. I know of no Georgia law authorizing a municipal court to impose additional

fees against an indigent defendant as punishment for his or her failure to pay a fine.

A Georgia statute gives municipal courts the power and authority “[t]o impose fines

upon persons convicted of . . . offenses, with the alternative of other punishment

allowed by law,” e.g., ordering community service, “in the event such fines are not

paid.” See Ga. Code Ann. § 36-32-5 (emphasis added). In other words, if a person

is unable to pay a fine, the municipal court may impose “other,” or different,

punishment—not an additional fine. See American Heritage College Dictionary 967

(3d ed. 1993) (defining “other” as “[d]ifferent from that or those implied or

specified”).

                                    *******

      Ms. Teagan’s ordeal seems to exemplify a broader problem. The City of

McDonough is not the only municipality in Georgia that raises a significant portion

of its revenue from collecting fines—or that collects these fines through its

municipal court’s vigorous enforcement of traffic violations. See, e.g., Dick M.


                                         28
             Case: 18-11060    Date Filed: 02/11/2020   Page: 29 of 33


Carpenter II, Ph.D., Kyle Sweetland, & Jennifer McDonald, Inst. for Justice, The

Price of Taxation by Citation: Case Studies of Three Georgia Cities that Rely

Heavily on Fines and Fees 4–5 (2019) (examining three Georgia cities which

generate on average 14–25% of their revenues from fines and fees, and which use

municipal courts as “highly efficient revenue collectors”).

      Nor is Georgia the only state where local governments collect a significant

portion of their revenues from fines. See U.S. Comm’n on Civil Rights, Targeted

Fines and Fees Against Communities of Color: Civil Rights and Constitutional

Implications 21–22 (2017) (discussing municipalities throughout the country that

receive 10% or more of their revenue from fines and fees). Some commentators

have noted that municipal courts’ aggressive enforcement of the payment of fines—

including unconstitutionally imprisoning defendants for their debt—has been on the

rise since the 2008 recession, when local governments became increasingly strapped

for funds. See, e.g., Christopher D. Hampson, The New American Debtors’ Prison,

44 Am. J. Crim. L. 1, 8 (2017) (noting that the problem of imprisonment for debt

“has become exacerbated since the Great Recession, when many municipalities were

driven by financial need to look for alternative sources of money”); Roopal Patel &

Meghna Philip, Brennan Ctr. for Justice, Criminal Justice Debt: A Toolkit for Action

2 (2012) (“As states have become increasingly strapped for funds, some have looked

to a most unlikely revenue source: the disproportionately poor people involved in


                                         29
             Case: 18-11060     Date Filed: 02/11/2020    Page: 30 of 33


the criminal justice system. . . . [I]ncreasing numbers of states are creating new

pathways to imprisonment based solely on criminal justice debt.”).

      Not surprisingly, multiple lawsuits have been filed in our Circuit challenging

these types of practices on various grounds, and in at least some cases, district courts

have denied motions to dismiss. See, e.g., Chapman v. City of Clanton, No. 2:15-

cv-125, 2017 WL 1508182, at *2–5 (M.D. Ala. Apr. 25, 2017) (denying in part

motion to dismiss claims that the city violated the plaintiffs’ constitutional rights by

jailing them for their inability to pay fines without inquiring as to their indigency);

Brucker v. City of Doraville, 391 F. Supp. 3d 1207, 1215–17 (N.D. Ga. July 9, 2019)

(denying motion to dismiss the plaintiffs’ due process claim, which asserted that the

city’s reliance on fines, fees, and forfeitures created a conflict of interest for

municipal court judges, who are financially incentivized to convict defendants

appearing before them); Ray v. Judicial Corr. Servs., No. 2:12-CV-02819, 2013 WL

5428360, at *15 (N.D. Ala. Sept. 26, 2013) (denying in part the city’s motion to

dismiss constitutional claims challenging fine collection practices that resulted in the

plaintiffs being jailed without an indigency determination). Some courts in other

parts of the country have likewise allowed these types of claims to proceed past the

dismissal or summary judgment stages, or even granted summary judgment in favor

of the plaintiffs. See, e.g., Alkire v. Irving, 330 F.3d 802, 816–19 (6th Cir. 2003)

(reversing the district court’s grant of summary judgment in favor of the defendants


                                          30
             Case: 18-11060      Date Filed: 02/11/2020    Page: 31 of 33


on the plaintiff’s claims that his Thirteenth and Fourteenth Amendment rights were

violated when he was imprisoned for failing to pay court costs and fees without any

inquiry into his ability to pay); Fant v. City of Ferguson, 107 F. Supp. 3d 1016,

1030–32 (E.D. Mo. 2015) (holding that the plaintiffs pleaded sufficient facts to state

a plausible claim that the city’s policy and practice of jailing them for their inability

to pay fines violated the Due Process and Equal Protection Clauses); Doe v. Angelina

Cty., 733 F. Supp. 245, 255–57 (E.D. Tex. 1990) (granting the plaintiff’s motion for

partial summary judgment on his § 1983 due process claim against the county, which

asserted that he was unlawfully imprisoned for failing to pay a fine as a result of a

county’s policy); Kneisser v. McInerney, No. 1:15-cv-07043-NLH-AMD, 2018 WL

1586033, at *13–14 (D.N.J. Mar. 30, 2018) (granting the plaintiff’s motion for

partial summary judgment against the city on his claims that his constitutional rights

were violated by the municipal court when he was sent to jail because he was unable

to pay a fine imposed for a littering offense).

      But what happened to Ms. Teagan should not be a common occurrence.

“Courts are supposed to dispense justice, not be looked upon as cash registers for

the government.” ACLU, In For a Penny: The Rise of America’s New Debtors’

Prisons 55 (2010) (citation and internal quotation marks omitted).             Jailing a

defendant for failing to pay a fine—without any determination that her failure to pay

was willful—is a flagrant violation the U.S. Constitution. See Bearden, 461 U.S. at


                                           31
              Case: 18-11060      Date Filed: 02/11/2020     Page: 32 of 33


668–69. A municipal court cannot shirk its duties to protect indigent defendants’

constitutional rights in order to line its city’s coffers.




                                            32
             Case: 18-11060     Date Filed: 02/11/2020   Page: 33 of 33


TJOFLAT, Circuit Judge, specially concurring:

      I concur in the judgment of the Court. I write separately to state that I

believe Teagan’s 42 U.S.C. § 1983 claims are barred under Heck v. Humphrey, 512

U.S. 477, 114 S. Ct. 2364 (1994), which requires Teagan to prove that her

“conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination,

or called into question by a federal court’s issuance of a writ of habeas corpus”

before her claims are cognizable under § 1983. Id. at 487, 114 S. Ct. at 2372.

Because Teagan has not offered such proof, the City is entitled to summary

judgment on her § 1983 claims regardless of whether the actions of the municipal

court could be attributed to the City under Monell.




                                         33